Citation Nr: 1644686	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  13-19 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for left ear hearing loss.

3. Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, for compensation purposes.

4. Entitlement to service connection for psychosis for treatment purposes.

5. Entitlement to an initial compensable evaluation for right ear sensorineural hearing loss. 

6. Entitlement to an effective date earlier than June 10, 2011 for a grant of service connection for right ear sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney
ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1990 to November 1990 with additional service in the Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2012, January 2013, and April 2014 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Paul, Minnesota.

In April 2015, the Board remanded the claims of service connection for low back disability and left ear hearing loss to the agency of original jurisdiction (AOJ) for further development.  Pertaining to the claim of service connection for low back disability, the Board finds that remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (Board remand orders require substantial, not strict, compliance).

The issues of entitlement to service connection for left ear hearing loss, an acquired psychiatric disorder for treatment and compensation purposes, and increased rating and earlier effective date for right ear sensorineural hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the originating agency.


FINDING OF FACT

Chronic low back disability did not have its clinical onset in service and is not otherwise related to active duty.  


CONCLUSION OF LAW

Chronic low back disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110,  5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO's June 2011, April 2012, and October 2013 notice letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records are associated with the claims folder, as well as all VA and private treatment records identified by the Veteran.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding his claim. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002). 

VA also satisfied its duty obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In April 2015, the Board remanded the claim to obtain an examination and medical opinion.  The Veteran was afforded VA examination in February 2016.  The examination report and opinion are adequate, and therefore the remand orders were fully complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, VA satisfied its duty to obtain a medical opinion in this case.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the low back claim on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Low Back Disability

Service connection will be granted for disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran claims to have a current low back disability from service.  In his June 2011 claim application, he stated that he fell while climbing a rope during service and was treated at a base medical facility.  In June 2011, the Veteran's sister submitted correspondence restating the Veteran's report of an in-service injury.

Service treatment records show no complaints of and/or treatment for low back pain.  At his January 1990 enlistment, a clinical evaluation of the Veteran's spine was normal.  At separation in September 1990, he signed a statement indicating that he did not want a separation medical examination. 

Post-service the Veteran received private medical treatment for low back pain with radiculopathy.   September 2007 lumbar x-rays show a slight curvature of the spine secondary to positioning, but no fracture or dislocation.  An October 2007 magnetic resonance imaging (MRI) of the lumbar spine shows moderate recess disc herniation at L5-S1 deforming the right S1 nerve root sleeve.  In December 2007 the Veteran reported low back and bilateral leg pain.  He stated that his "back pain was gradual in onset beginning approximately 6 months ago" and denied any known injury.  Based on the October 2007 MRI, the diagnosis was moderate disc herniation impinging on the right L5-S1 nerve root.  

In August 2009 the Veteran reported significant low back pain radiating to both lower extremities.  He stated that "his symptoms began without any clear inciting events" and reported conservative treatment measures.  Lumbar degenerative disc disease was listed under past medical history.  An August 2009 MRI of the lumbar spine shows decreased signal to the disc at L5-S1 and small amount of fluid with posterior bulging of the disc.

November 2010 private medical records indicate that the Veteran had chronic low back pain treated with pain medication prior to his current incarceration.  The Veteran complained of back pain that "has been bothering him quite a bit especially with decreased activity and not an ideal bed at the jail."  He continued to receive treatment for lower back pain after incarceration in July 2011.  He stated that his back pain was worsening and that he had additional pain in his buttocks and legs.  Physical examination of the back showed lumbar paraspinal muscle spasm with spinous process tenderness.  An assessment of chronic low back pain was made and a repeat MRI was recommended.  July 2013 VA treatment notes listed a past medical history of low back pain and treatment, as reported by the Veteran who was described as somewhat of a poor historian.

The Veteran was afforded a VA examination in February 2016.  He reported an in-service injury during boot camp.  He claimed that he was climbing a log when he fell approximately seven feet to the ground causing injury to his low back, but he continued boot camp training.  He said that his low back pain stopped that day and he did not seek treatment.  The Veteran claimed that lower back pain started approximately four to five years ago and he sought emergency room treatment.  He reported having multiple physical labor jobs after service.  

The examiner noted diagnoses of herniated disc with radiculopathy (since October 2007) and scoliosis.  The examiner indicated review of the claims file and opined that the Veteran's current lower back disability was not incurred in or caused by the claimed in-service injury, event or illness.  As rationale, the examiner acknowledged the Veteran's claim of an in-service injury during boot camp, but stated that the Veteran did not report carrying a heavy object during the incident, and the Veteran was able to continue active service duty without complaint or documented limitations related to the claimed in-service injury.  The examiner cited to a December 2007 treatment record that noted the Veteran's report of back pain described as "gradual in onset beginning approximately 6 months ago but has progressed significantly in the last couple of months."  Thus, the Veteran did not complain of back pain until 17 years after service, over which time he engaged in repetitive physical labor jobs.  The examiner emphasized that it is "impossible to have herniated disks without symptoms."  As for scoliosis, the examiner noted that the precise etiology is uncertain, but it was not evident in service treatment records, to include the entrance examination.

Upon review of the record, the Board finds that the competent and probative evidence of record weighs against a finding that the Veteran has a low back disability etiologically linked to his time in service.  

Private treatment records do not show a diagnosis for a low back disability until 2007, at which time the Veteran reported back pain that started six months prior.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to report a back injury in service.  The general principle that a low back injury may result in chronic disability is plausible, therefore, the Veteran's claim that current low back disability is related to injury in service has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the February 2016 VA examination report more probative than the Veteran's and his sister's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.

The Veteran has no explanation for lack of symptoms for many years after service or medical treatment for low back pain until 2007.  As the VA examiner indicated, it is "impossible to have herniated disks without symptoms."  In December 2007 the Veteran denied any known injury and stated that his back pain started approximately six months ago.  In November 2010, he attributed increased back pain to decreased activity due to incarceration and his jail bed.  Similarly, on February 2016 examination, he reported back pain that started four to five years ago.  There are no complaints or findings of back pain in service, and the Veteran declined a medical assessment at separation in 1990.  As such, the Board does not find continuity of symptoms since service.  The initial post-service treatment for back pain was in 2007, approximately 17 years after service, when the Veteran received diagnoses of chronic low back pain with bilateral leg pain, and moderate disc herniation.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, is one factor, along with those above, that can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In this case, the Board accepts the February 2016 VA examiner's opinion as being the most probative evidence on the subject, as that opinion is based on a review of all records and physical examination of the Veteran and contains clear rationale for the medical conclusion reached.  See Boggs v. West, 11 Vet. App. 334 (1998).  Since the examiner's opinion is based on examination of the Veteran and a review of the applicable record, including the Veteran's service treatment records and his contentions, the Board finds that the February 2016 VA examiner's opinion is most probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  In particular, the VA examiner reviewed the record, including the Veteran's contentions concerning the onset of low back pain; examined the Veteran; and concluded that the Veteran's current low back disabilities are not likely related to service.  The examiner offered a clear rationale for this conclusion, based on the evidence as set forth in service, medical treatment history as well as on the examiner's own medical expertise.  Thus, the Board finds that the Veteran's claim must be denied.

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability is denied.


REMAND

The Veteran contends that he has left ear hearing loss due to in-service military noise exposure.  Service treatment records do not show a current left ear hearing loss disability for VA purposes, to include a January 1990 pre-induction audiogram.  The Veteran was afforded a VA examination in November 2011 that indicated normal hearing in the left ear.

The Veteran was afforded another VA examination in February 2016.  He exhibited puretone thresholds in decibels, as follows:




Hz 



500
1000
2000
3000
4000
LEFT
15
15
15
25
50
RIGHT
70
70
70
70
85

The average puretone threshold was 24 for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the left ear and 80 percent in the right ear.   The examiner diagnosed bilateral sensorineural hearing loss, but did not provide a medical opinion on the etiology of the left ear disability.

In lieu of the February 2016 VA audiogram, the Veteran now has a current left ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, a remand is necessary to obtain an addendum opinion to determine the etiology of his current left ear hearing loss disability.

The Veteran was afforded a VA audiology examination in February 2016, after the issuance of the October 2015 SOC.  Thus, the AOJ's last adjudication of the right ear claims did not consider the information contained in the February 2016 VA audiology examination.  In addition, the adjudication of the service connection for the left ear hearing loss could have an effect on the evaluation assigned for right ear hearing loss.  

As for the claim of entitlement to service connection an acquired psychiatric disorder for compensation and treatment purposes, post-service private medical records document diagnoses of bipolar disorder, anxiety, and depression.  The Veteran has not been afforded a VA examination as to this claim.  As such, a remand for a new VA examination should therefore be accomplished in order to address the Veteran's claimed psychiatric disorders.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159 (c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Upon remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. Then, return the claims file to the February 2016 VA audiology examiner (or other qualified examiner, if unavailable) for preparation of an addendum opinion.  The claims file must be made available to the examiner for review.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the currently diagnosed left ear hearing loss disability had its onset in service or is otherwise related to service.

The examiner should also address the Veteran's lay statements regarding his hearing acuity symptomatology during service and continuing thereafter.

If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. Schedule the Veteran for a VA psychiatric examination to determine the existence, nature and etiology of any current psychiatric disorder to include bipolar disorder, anxiety disorder, and depressive disorder.  The claims file must be made available to the examiner for review. After examination and review of the claims file, the examiner should address the following:

(a) The examiner should document the Veteran's current diagnoses; in doing so, the examiner should indicate whether the Veteran is currently diagnosed with bipolar disorder, anxiety disorder, and depressive disorder.

(b) The examiner should render opinions as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed acquired psychiatric disorder had its (their) clinical onset in service, or (in the case of a psychosis) within the first or second post service year, or is (are) otherwise related to a disease or injury incurred in service.  

In answering these questions, the examiner should address the Veteran's competent reports regarding the frequency and severity of his psychiatric symptoms since service.

If the examiner cannot provide the above opinions without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After completing the requested actions and any additional notification and/or development deemed warranted, the issues remaining on appeal must be readjudicated, to include consideration of the February 2016 VA audiology examination.   If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a SSOC and afforded the appropriate time period for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


